Citation Nr: 1637378	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-21 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for colon polyps, including secondary to inservice asbestos exposure.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1977 to September 1977 and on active duty from September 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the RO is currently developing as a separate appeal the issues of service connection for a lung condition, psychiatric disorder, sleep disorder, cardiovascular disease, bilateral foot disability, and chronic joint and bone pain, other than that pain involving the Veteran's back, neck, shoulders, left ankle, and leg.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for anemia, colon polyps, and headaches.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Initially, the Board notes that a substantial amount of time has passed since the issues of entitlement to service connection for anemia and colon polyps were adjudicated in a June 2013 Statement of the Case (SOC).  Since that time, additional evidence pertinent to these issues has been received, without a waiver of AOJ consideration.  This amounts to a material defect in the June 2013 SOC, and the AOJ must readjudicate these issues giving consideration to all evidence currently of record.  38 C.F.R. § 19.31.
Given the passage of time, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, the Veteran's claim concerning entitlement to service connection for headaches is inextricably intertwined with the issue of entitlement to service connection for a psychiatric disorder, which is currently being developed separately by the AOJ.  Specifically, an April 2016 VA medical opinion concluded that the Veteran's headaches are secondary to his dysthymic disorder.  Consequently, adjudication of the Veteran's claim of entitlement to service connection for headaches must be delayed until consideration of his claim for service connection for a psychiatric disorder is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).  

Lastly, a May 1993 VA Form 28-1900 reflects that the Veteran applied for
participation in VA Vocational Rehabilitation.  These records were recently requested by the AOJ in September 2016, but have not yet been obtained and associated with the Veteran's electronic claims file.  The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  A copy of the Veteran's vocational rehabilitation folder, if available, must be obtained for consideration herein. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him during the course of this appeal for his anemia, colon polyps, and migraines.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the Veteran's electronic claims file.

3.  Take necessary action to adjudicate the pending appeal concerning the issue of entitlement to service connection for a psychiatric disorder.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




